Citation Nr: 1243341	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected acquired psychiatric disorder, including major depressive disorder, anxiety disorder, anorexia, and posttraumatic stress disorder (PTSD), in excess of 10 percent for the period from December 23, 2006, in excess of 30 percent for the period from November 21, 2007, and in excess of 70 for the period from May 27, 2009.

2.  Entitlement to a higher initial disability rating for service-connected sleep apnea in excess of 30 percent for the period prior to April 29, 2008 and in excess of 50 percent thereafter.

3.  Entitlement to a compensable initial disability rating for service-connected migraine headaches for the period from prior to September 21, 2007 and in excess of 30 percent thereafter.

4.  Entitlement to a higher initial disability rating for service-connected bursitis of the left (major) shoulder (left shoulder disability) in excess of 10 percent prior to September 18, 2007 and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2002 to December 2006.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.  A February 2007 rating decision granted service connection for a psychiatric disorder and assigned an initial 10 percent rating, effective December 23, 2006, the day following separation from active service; and granted service connection for migraine headaches and assigned an initial noncompensable (0 percent) rating, effective December 23, 2006, the day following separation from active service.  In December 2007, the Veteran entered a notice of disagreement (NOD) with the initial ratings assigned in the February 2007 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for a psychiatric disorder and migraine headaches, the Board has characterized these issues as ones of entitlement to higher initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

A September 2007 rating decision granted service connection for a left shoulder disability and assigned an initial 10 percent rating, effective December 23, 2006, the day following separation from active service.  In January 2008, the Veteran entered a NOD with the initial rating assigned in the September 2007 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for a left shoulder disability, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson, 12 Vet. App. at 126.  

A November 2008 rating decision granted service connection for sleep apnea and assigned an initial noncompensable (0 percent) rating, effective December 23, 2006, the day following separation from active service.  In August 2009, the Veteran entered a NOD with the initial rating assigned in the November 2008 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for sleep apnea, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson, 12 Vet. App. at 126.  

Thereafter, in a May 2010 rating decision and Supplemental Statement of the Case (SSOC), the RO granted a staged 50 percent rating for sleep apnea for the initial rating period beginning April 29, 2008, the date of a VA treatment report and granted a staged 30 percent rating for psychiatric disorder for the initial rating period beginning November 14, 2008, the date of a VA treatment record.  

In a May 2012 rating decision and September 2012 SSOC, the RO granted a staged 30 percent rating for psychiatric disorder for the initial rating period beginning November 21, 2007, the date of a VA treatment report, and granted a staged 70 percent rating for psychiatric disorder for the initial rating period beginning May 27, 2009, the date of a VA examination report.  The RO also granted a staged 30 percent rating for migraine headaches for the initial rating period beginning September 21, 2007, the date of a VA treatment report and granted a staged 20 percent rating for left shoulder disability for the initial rating period beginning September 18, 2007, the date of a VA treatment record.  

In a September 2012 rating decision and September 2012 SSOC, the RO granted a staged 30 percent rating for psychiatric disorder for the initial rating period beginning December 23, 2006, the day following separation from active service.  

Although the RO granted higher staged ratings for sleep apnea, psychiatric disorder, migraine headaches, and left shoulder disability, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for higher initial disability ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran is a participant of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

The issues on appeal were previously remanded by the Board in February 2011 for further procedural and evidentiary development of obtaining outstanding VA treatment records and providing medical examinations for sleep apnea, psychiatric disorder, migraine headaches, and left shoulder disability.  This was accomplished, and the claim was readjudicated in a September 2012 SSOC.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran requested a Board personal hearing in January 2008.  Because the Veteran withdrew the hearing request in February 2008, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran is already receiving TDIU.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  For the initial rating period from December 23, 2006, the Veteran's psychiatric disorder has been characterized by depression, anxiety, passive suicidal ideation, and trouble sleeping.  

2.  For the initial rating period from December 23, 2006, the Veteran's psychiatric disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  For the initial rating period from November 21, 2007, the Veteran's psychiatric disorder has been characterized by continual depression, recurrent panic attacks, social avoidance, short-term memory problems, trouble concentrating, trouble sleeping, and obsessive behavior.  

4.  For the initial rating period from November 21, 2007, the Veteran's psychiatric disorder has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

5.  For the initial rating period from May 27, 2009, the Veteran's psychiatric disorder has been characterized by continual depression, trouble sleeping, anxiety, suicidal ideation, short-term memory problems, trouble concentrating, and panic attacks.  

6.  For the initial rating period from May 27, 2009, the Veteran's psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

7.  For the initial rating period prior to November 30, 2007, the Veteran did not require the use of a continuous positive airway pressure (CPAP) device for treatment of service-connected sleep apnea.

8.  For the initial rating period from November 30, 2007, the Veteran has required the use of a CPAP device for treatment of service-connected sleep apnea, but symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy have not been demonstrated at any time.

9.  For the initial rating period from April 29, 2008, symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy have not been demonstrated at any time.

10.  For the initial rating period prior to September 21, 2007, the Veteran has experienced headaches daily, with manifestations of photosensitivity, phonosensitivity, and nausea that approximate prostrating attacks.

11.  For the initial rating period from September 21, 2007, the Veteran's service-connected migraine headaches have manifested frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

12.  For the initial rating period prior to September 18, 2007, the service-connected left (major) shoulder disability more nearly approximated limitation of motion of the left arm midway between the side and shoulder level.

13.  For the initial rating period prior to September 18, 2007, the service-connected left shoulder disability did not manifest limitation of motion of the left arm that more nearly approximated to 25 degrees from the side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the left shoulder.

14.  For the initial rating period from September 18, 2007, the service-connected left shoulder disability did not manifest limitation of motion of the left arm to 25 degrees from the Veteran's side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the left shoulder.


CONCLUSIONS OF LAW

1.  For the initial rating period from December 23, 2006, resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2011).

2.  For the initial rating period from November 21, 2007, resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434 (2011).

3.  For the initial rating period from May 27, 2009, the criteria for an initial disability rating in excess of 70 percent for psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434 (2011).

4.  For the initial rating period prior to November 30, 2007, the criteria for an initial disability rating in excess of 30 percent for sleep apnea have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6847 (2011).

5.  For the initial rating period from November 30, 2007, resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6847 (2011).

6.  For the initial rating period from April 29, 2008, the criteria for an initial disability rating in excess of 50 percent for sleep apnea have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6847 (2011).

7.  For the initial rating period prior to September 21, 2007, resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2011).

8.  For the initial rating period from September 21, 2007, resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2011).

9.  For the initial rating period prior to September 18, 2007, resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, but no higher, for left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.22, 4.40, 4.45, 4.59, 4.71a, DCs 5200-5203 (2011).

10.  For the initial rating period from September 18, 2007, the criteria for a disability rating in excess of 30 percent for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Concerning the appeal for higher initial ratings for psychiatric disorder, sleep apnea, migraine headaches, and left shoulder disability, because they are appeals that arise from the Veteran's disagreement with the initial evaluations following the grant of service connection for psychiatric disorder, sleep apnea, migraine headaches, and left shoulder disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A.  VA has obtained service records, VA and private treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of higher initial ratings for psychiatric disorder, sleep apnea, migraine headaches, and left shoulder disability.  VA provided the Veteran with examinations in December 2006, 
August 2007, March 2008, May 2009, and October 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability for the left shoulder disability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Initial Rating of Psychiatric Disorder

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for a psychiatric disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9434.

A rating of 30 percent is warranted for psychiatric disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9434.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran is in receipt of a 10 percent initial rating for service-connected psychiatric disorder for the initial rating period from December 23, 2006, 30 percent initial rating for the period from November 21, 2007, and 70 percent initial rating for the period from May 27, 2009, under the provisions of 38 C.F.R. § 4.130, 
DC 9434.

Initial Rating Period from December 23, 2006

After a review of all the evidence, the Board finds that, for the initial rating period from December 23, 2006, the Veteran's service-connected psychiatric disorder has been characterized by depression, anxiety, passive suicidal ideation, panic attacks, and trouble sleeping, which more nearly approximates the criteria for a 30 percent disability rating under DC 9434.  38 C.F.R. § 4.130.

In a December 2006 VA general examination, the Veteran reported symptoms of depression, anxiety, panic attacks, sleep problems, and an eating disorder.  The VA examiner opined that the Veteran's psychological problems had been stabilized.  The VA examiner reported no evidence of panic attacks and no anger or irritability.  The VA examiner also reported that the Veteran's affect was appropriate and there was no evidence of suicidal ideation.  The VA examiner diagnosed depression with anxiety disorder.  

In an October 2007 VA "Mental Health Note," the Veteran reported problems sleeping, depression, and anxiety.  The VA examiner reported the Veteran was well groomed, oriented in all spheres, and speech was normal.  Concentration and attention were good and affect was appropriate.  Thought process and insight were reported as intact.  The Veteran reported passive suicidal thoughts, but no delusions or hallucinations.  

On review of the lay and medical evidence, the Board finds that, for the initial rating period from December 23, 2006, the Veteran's psychiatric disorder has been characterized by depression, anxiety, passive suicidal ideation, and trouble sleeping.  The Veteran's psychiatric symptoms have been relatively consistent and a 
30 percent rating takes into account her social and occupational impairment.  

The Board further finds that the criteria for next-higher 50 percent rating for psychiatric disorder have not been met for the initial rating period from 
December 23, 2006.  For the entire initial rating period from December 23, 2006, the Veteran's psychiatric disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130.

The lay and medical evidence in this case for this period does not reveal communication difficulties.  In the October 2007 VA "Mental Health Note," the VA examiner reported the Veteran's speech was normal.  With regard to panic attacks, in the December 2006 VA examination report, the Veteran specifically denied experiencing panic attacks.  Regarding comprehension skills, there is no evidence of any difficulty in understanding complex commands.  The Veteran's insight and judgment were fair.  The October 2007 VA examiner found no significant impairment in the Veteran's thought processes and found that the Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  

The Board notes that the Veteran had experienced episodic passive suicidal ideations, but that she had no intent to act on such thoughts.  Evidence on this one of the 70 percent disability rating criterion does not demonstrate that the overall symptomatology or overall impairment due to psychiatric disorder more nearly approximates the criteria for a 70 percent rating.  As the analysis above demonstrates, the Veteran only has some of the 30 percent PTSD symptoms that, with the resolution of reasonable doubt in her favor, have been found to more nearly approximate the criteria for a 30 percent rating.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 50 percent rating criteria under DC 9434 for the period from December 23, 2006.  

For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under DC 9434 for the next higher 30 percent disability rating for the initial rating appeal period from December 23, 2006.  All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 30 percent for Veteran's service-connected psychiatric disorder is warranted for the initial rating period from December 23, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Initial Rating Period from November 21, 2007

After a review of all the evidence, the Board finds that, for the initial rating period from November 21, 2007, the Veteran's service-connected psychiatric disorder has been characterized by continual depression, recurrent panic attacks, social avoidance, short-term memory problems, trouble concentrating, trouble sleeping, and obsessive behavior, which more nearly approximates the criteria for a 
50 percent disability rating under DC 9434.  38 C.F.R. § 4.130. 

In a November 2007 VA "Mental Health Note," the Veteran reported low energy and feelings of depression.  The Veteran also reported panic attacks and hypervigilant behavior, but denied thoughts to harm herself or others.  The VA examiner reported the Veteran was well groomed and oriented in all spheres.  Mood was anxious and dysphoric.  Thought process was coherent and insight and judgment were good.  The VA examiner reported panic attacks and hypervigilance.  The Axis I diagnosis was PTSD and major depressive disorder.  The GAF score was 68.  

In a December 2007 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was appropriate, and thought process was coherent.  The Axis I diagnosis was anxiety disorder, PTSD, and major depressive disorder.  The GAF score was 68.  

In a January 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres, but was in mild distress.  The Veteran reported panic attacks when in crowds and outside of her house.  Speech was normal and the Veteran reported no suicidal or homicidal ideation.  The Axis I diagnosis was PTSD and major depressive disorder.  The GAF score was 68.  

In a March 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was appropriate, and thought process was coherent.  The Veteran reported no suicidal or homicidal ideation and no delusions or hallucinations.  The Axis I diagnosis was anxiety disorder, PTSD, and major depressive disorder.  The GAF score was 68.  

In a March 2008 VA psychological examination, the Veteran reported symptoms of anxiety, panic attacks, depression, and social avoidance.  The Veteran denied any suicidal or homicidal ideation.  The VA examiner reported the Veteran was oriented in all three spheres and showed no evidence of delusions or hallucinations.  The VA examiner also reported mild short-term memory and concentration problems.  The Veteran reported obsessing about her weight and body image.  The VA examiner also reported the Veteran's depression was continuous and had a moderate to occasionally severe impact on social or occupational functioning.  The Axis I diagnosis was anxiety disorder, major depressive disorder, and military sexual trauma.  The GAF score was 63.  The VA examiner opined that there was reduced reliability and productivity due to mental disorder signs and symptoms.  

In an April 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal and the Veteran reported no thoughts to harm herself or others.  The Axis I diagnosis was anxiety disorder, PTSD, and major depressive disorder.  The GAF score was 68.  

In a June 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, mood was depressed, affect was tearful, and thought process was coherent.  The Veteran's memory was intact and she denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was major depressive disorder.  

In a July 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres, but was in mild distress.  Speech was normal and the Veteran reported no thoughts to harm herself or others.  The Axis I diagnosis was PTSD and major depressive disorder.  The GAF score was 68.  

In an August 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal and the Veteran reported no thoughts to harm herself or others.  The Veteran reported memory problems and trouble concentrating.  The Axis I diagnosis was PTSD and major depressive disorder.  The GAF score was 68.  

In a September 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was tearful, and mood was depressed.  The VA examiner reported memory was fair and insight was poor to fair.  The Veteran's memory was intact and she denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was anxiety disorder, PTSD, and major depressive disorder.  

In an October 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was dull, and mood was euthymic.  The Veteran denied any suicidal or homicidal ideation.  The Axis I diagnosis was anxiety disorder, PTSD, and major depressive disorder.  The GAF score was 68.  

In a November 2008 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was tearful, and mood was depressed.  The VA examiner reported memory was fair and insight was poor to fair.  The Veteran's memory was intact and she denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was anxiety disorder, PTSD, and major depressive disorder.  

In a March 2009 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was tearful, and mood was depressed.  The VA examiner reported insight and judgment were fair.  The Veteran's memory was intact and she denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was PTSD, major depressive disorder, nicotine dependence, chronic pain syndrome, and personality disorder.  The GAF score was 60.  

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from November 21, 2007, the Veteran's psychiatric disorder has been characterized by continual depression, recurrent panic attacks, social avoidance, short-term memory and concentration impairment, trouble sleeping, and obsessive behavior.  The GAF scores have varied between 60 and 69, which as described above, indicate mild to moderate psychiatric symptoms or mild to moderate difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account social and occupational impairment.  

The Board further finds that the criteria for next-higher 70 percent rating for psychiatric disorder have not been met for the initial rating period from 
November 21, 2007.  For the initial rating period from November 21, 2007, the Veteran's psychiatric disorder has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal suicidal ideation.  In VA treatment records dated from November 2007 to March 2009, the Veteran reported no suicidal ideation.  The Veteran has reported passive suicidal thoughts in the past, but denied any current suicidal ideation at these examinations.  

The evidence in this case does not reveal any obsessional rituals that interfere with routine activities.  In the November 2007 VA "Mental Health Note," the Veteran reported hypervigilant behavior, but no further description was given.  In the 
March 2008 VA psychological examination, the Veteran reported obsessing about her weight and body image; however, there is no evidence that it interfered with routine activities.  

The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  In VA treatment records dated from November 2007 to March 2009, the Veteran's speech was reported as normal.

The record reflects that the Veteran does not experience near-continuous panic or depression affecting the ability to function independently.  In VA treatment records dated from November 2007 to March 2009, VA examiners reported depression and anxiety; however, it was not quantified, and no further description was given.  In the March 2008 VA psychological examination, the Veteran reported the frequency of panic attacks would vary and that they were "sporadic."

The record also does not reflect the Veteran has suffered from spatial disorientation, and her appearance and hygiene are normal.  In VA treatment records dated from November 2007 to March 2009, the Veteran was dressed and groomed appropriately and was oriented in all spheres.  In the March 2008 VA psychological examination, the Veteran was dressed and groomed appropriately and was oriented in all spheres.  

The Veteran does have some irritability.  In a January 2008 statement, the Veteran reported periods of unprovoked irritability.  The Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  In addition, this report of irritability does not demonstrate unprovoked irritability with "periods of violence" as contemplated by a 70 percent rating.  In the March 2008 VA psychological examination, the VA examiner reported no impulse control problems.  

The Board has also weighed and considered the GAF scores during the initial rating period from November 21, 2007 to May 26, 2009.  The GAF scores have varied between 60 and 69.  The GAF scores of 60 to 69 reflect mild to moderate symptoms or mild to moderate difficulty in social and occupational functioning, which is consistent with the 50 percent disability rating criteria of occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective work and social relationships.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 70 percent rating criteria under DC 9434 for the period from 
November 21, 2007.  

For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under DC 9434 for the next higher 50 percent disability rating for the initial rating period from November 21, 2007.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from November 21, 2007, the criteria for an initial disability rating of 50 percent for psychiatric disorder have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period from May 27, 2009

After a review of all the evidence, the Board finds that, for the initial rating period from May 27, 2009, the Veteran's service-connected psychiatric disorder has been characterized by continual depression, trouble sleeping, anxiety, suicidal ideation, short-term memory problems, trouble concentrating, and panic attacks, which more nearly approximates the criteria for a 70 percent disability rating under DC 9434.  38 C.F.R. § 4.130. 

In the May 2009 VA psychological examination, the Veteran reported lack of motivation, suicidal ideation, fatigue, and trouble sleeping.  The VA examiner reported the Veteran was oriented in all spheres and thought process was intact with no delusions or hallucinations.  The VA examiner also reported suicidal ideation with intent, but no homicidal ideation.  Short-term memory and concentration were impaired.  Speech was normal and the VA examiner reported no obsessive or ritualistic behavior.  The VA examiner also reported depressed mood and sad affect.  The Axis I diagnosis was major depressive disorder, PTSD, and nicotine dependence.  The GAF score was 60.

In a June 2009 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was dysphosirc, and mood was depressed.  The VA examiner reported thought process was coherent.  The Veteran's memory was intact and she denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was major depressive disorder and PTSD.  The GAF score was 60.

In a July 2009 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was congruent, and mood was anxious.  The VA examiner reported thought process was coherent.  The Veteran's memory was intact and she denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was major depressive disorder and PTSD.  The GAF score was 65.

In an August 2009 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was tearful, and mood was depressed.  The VA examiner reported thought process was coherent and limited insight and judgment.  The Veteran's memory was intact and she denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was major depression.  The GAF score was 64.

In a July 2010 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal and the Veteran had sound insight and judgment.  The VA examiner reported thought process was coherent.  The Veteran's denied any suicidal or homicidal ideation.  The Axis I diagnosis was PTSD and attention deficit disorder.  

In an August 2010 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal and mood was neutral.  The Veteran denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  

In a September 2010 VA "Mental Health Note," the VA examiner reported the Veteran was well groomed and oriented in all spheres.  Speech was normal, affect was dysphoric, and mood was depressed.  The VA examiner reported thought process was coherent and insight and judgment were fair.  The Veteran reported problems with her memory.  The Veteran denied any suicidal or homicidal ideation and denied any delusions or hallucinations.  The Axis I diagnosis was dysthymia and rule out bipolar disorder.  The GAF score was 65.

In the September 2011 VA psychological examination, the Veteran reported lack of motivation, fatigue, depression, and anxiety.  The VA examiner reported the Veteran was oriented in all spheres and thought process was intact with no delusions or hallucinations.  The VA examiner also reported depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbance of motivation and mood, and near-continuous panic or depression affecting the ability to function independently.  The Axis I diagnosis was major depressive disorder and adjustment disorder with mixed anxiety and depressed mood.  The GAF score was 60.

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from November 21, 2007, the Veteran's psychiatric disorder has been characterized by continual depression, trouble sleeping, anxiety, suicidal ideation, short-term memory problems, trouble concentrating, and panic attacks.  The GAF scores have varied between 60 and 65, which as described above, indicate mild to moderate psychiatric symptoms or mild to moderate difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent and a 70 percent rating takes into account social and occupational impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130. 

The Board further finds that the criteria for next-higher 100 percent rating for psychiatric disorder have not been met for the initial rating period from 
May 27, 2009.  For the initial rating period from May 27, 2009, the Veteran's psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9434.  38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  In VA treatment records dated from June 2009 to September 2010, the Veteran's speech was normal and thought process was coherent.  In the May 2009 VA psychological examination, the VA examiner reported speech was normal and thought process was intact.  In the September 2011 VA psychological examination, the VA examiner reported thought process was intact.  

With regard to persistent delusions and hallucinations, in VA treatment records dated from June 2009 to September 2010, the Veteran evidenced no hallucinations or delusions.  In the May 2009 VA psychological examination, the VA examiner reported no delusions or hallucinations.  In the September 2011 VA psychological examination, the VA examiner reported no delusions or hallucinations.  

The Veteran has evidenced a persistent danger of hurting herself, but not others.  In the May 2009 VA psychological examination, the VA examiner reported recurrent suicidal ideation with intent.  

The Veteran has not been disoriented to time or place.  In VA treatment records dated from June 2009 to September 2010, the Veteran was fully oriented in all spheres.  She was dressed appropriately and well groomed.  In the May 2009 VA psychological examination, the Veteran was oriented in all spheres.  In the September 2011 VA psychological examination, the Veteran was oriented in all spheres.  

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the May 2009 VA examination, the Veteran reported problems with short term memory loss; however, the record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that, for the initial rating period from May 27, 2009, the Veteran's psychiatric disorder is characterized by continual depression, trouble sleeping, anxiety, suicidal ideation, short-term memory problems, trouble concentrating, and panic attacks.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9434.  Even though the Veteran exhibits some suicidal ideation, the weight of the evidence does not demonstrate persistent danger of hurting self or others and the Veteran's psychiatric symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has also weighed and considered the GAF scores during the initial rating period from May 27, 2009.  The GAF scores have varied between 60 and 65.  The GAF scores of 60 to 65 reflect mild to moderate symptoms or mild to moderate difficulty in social and occupational functioning, which is consistent with the 
70 percent disability rating criteria of occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective work and social relationships.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 
100 percent rating criteria under DC 9434 for the period from May 27, 2009.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher initial rating for psychiatric disorder in excess of 70 percent for the period from May 27, 2009.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal for increase must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Initial Rating of Sleep Apnea

The Veteran's service-connected sleep apnea is rated pursuant to 38 C.F.R. § 4.97, DC 6847.  Under DC 6847 a noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  The next higher 
30 percent rating is assigned for persistent day-time hypersomnolence.  A 
50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 
100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

The Veteran is in receipt of a 30 percent initial rating for service-connected sleep apnea for the initial rating period prior to April 29, 2008, and a rating of 50 percent thereafter, under the provisions of 38 C.F.R. § 4.97, DC 6847.

Initial Rating Period prior to April 29, 2008

After a review of all the evidence, the Board finds that, for the initial rating period from November 30, 2007, the Veteran's service-connected sleep apnea required the use of a CPAP device for treatment of sleep apnea, which more nearly approximates the criteria for a 50 percent disability rating under DC 6847.  38 C.F.R. § 4.97. 

In a December 2006 VA general medical examination, the Veteran was not diagnosed with sleep apnea.  In a November 2007 VA treatment record, the Veteran was diagnosed with obstructive sleep apnea and prescribed a CPAP machine to treat sleep apnea.  

In view of the foregoing, the Board finds that the Veteran is entitled to an initial disability rating of 50 percent for sleep apnea as of November 30, 2007, the date the Veteran was prescribed a CPAP machine for treatment of sleep apnea.  In this regard, the evidence demonstrates that the Veteran has been required to continuously use a CPAP machine since her initial diagnosis of obstructive sleep apnea in November 2007.  The Board finds that prior to November 30, 2007, the Veteran had symptoms of persistent day-time somnolence, but did not require the use of a CPAP machine for treatment of his service-connected sleep apnea.  

The Board further finds that the criteria for next-higher 100 percent rating for sleep apnea have not been met for the initial rating period from November 30, 2007.  For the initial rating period prior to April 29, 2008, the evidence does not show that the Veteran's sleep apnea has been manifested by any chronic respiratory failure with carbon dioxide retention or cor pulmonale; nor is there evidence that the Veteran has required a tracheostomy for her sleep apnea.  VA treatment records dated from November 2007 to February 2008 do not reflect any chronic respiratory failure with carbon dioxide retention or cor pulmonale or evidence that the Veteran required a tracheostomy for her sleep apnea.  A March 2008 VA respiratory examination did not reflect any chronic respiratory failure with carbon dioxide retention or cor pulmonale or evidence that the Veteran required a tracheostomy for her sleep apnea.

Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from November 30, 2007, the criteria for an initial disability rating of 50 percent for sleep apnea have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.




Initial Rating Period from April 29, 2008

After a review of all the evidence, the Board finds that, for the initial rating period from April 29, 2008, symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy have not been demonstrated at any time.  VA treatment records dated from May 2008 to December 2010 do not reflect any chronic respiratory failure with carbon dioxide retention or cor pulmonale or evidence that the Veteran required a tracheostomy for her sleep apnea.  A 
September 2011 VA sleep apnea examination reflected no symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy.  
The Board finds that, for the initial rating period from April 29, 2008, the criteria for an initial disability rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating of Migraine Headaches

The Veteran is in receipt of a noncompensable (0 percent) initial rating for service-connected migraine headaches for the initial rating period prior to 
September 21, 2007, and a rating of 30 percent thereafter, under the provisions of 38 C.F.R. § 4.124a, DC 8100.

Under the criteria for rating Migraine Headaches, DC 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 
50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Initial Rating Period prior to September 21, 2007

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the initial rating period prior to September 21, 2007, the evidence more nearly approximated the criteria for a higher disability rating of 30 percent for migraine headaches.  For the initial rating period prior to September 21, 2007, the Veteran has experienced headaches occurring daily with manifestations of photosensitivity, phonosensitivity, and nausea that approximate prostrating attacks, symptoms that more nearly approximate the 30 percent rating criteria under DC 8100.  38 C.F.R. § 4.124a.

In the December 2006 VA general medical examination, the Veteran reported migraine headaches once or twice a week and also about four times a month.  The VA examiner indicated the migraine headaches were associated with photosensitivity, phonosensitivity, and nausea.  She reported that she took Midrin for headaches and got good response.  In an August 2007 VA treatment record, the Veteran reported four to five migraine headaches per week.  

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 30 percent rating under DC 8100 are met for the initial rating period prior to September 21, 2007.  The evidence indicates that the Veteran experienced headaches daily that were accompanied by photosensitivity, phonosensitivity, and nausea.  She also described most attacks as prostrating.  While some of these attacks might not be described as prostrating, considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches more nearly approximate prostrating attacks.  The weight of the evidence prior to September 21, 2007 does not demonstrate very frequent prostrating headaches with prolonged attacks that were productive of economic inadaptability.  The Veteran reported headaches and she also reported that medication relieved headaches.  In her December 2007 notice of disagreement, she reported an increase of headaches to 4 or 5 times a week that could be controlled with the nerve blocker Gabepentin.   Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency that they more nearly approximate the criteria for the 30 percent rating, but no more, under DC 8100 for the initial rating period prior to September 21, 2007.  38 C.F.R. § 4.124a.  


Initial Rating Period from September 21, 2007

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the initial rating period from September 21, 2007, the evidence more nearly approximated the criteria for a higher disability rating of 50 percent for migraine headaches.  For the initial rating period from September 21, 2007, the Veteran has experienced 
migraine headaches that manifested frequent completely prostrating  and prolonged attacks productive of severe economic inadaptability, symptoms that more nearly approximate the 50 percent rating criteria under DC 8100.  38 C.F.R. § 4.124a.

In a September 2007 VA treatment record, the Veteran reported daily migraines.  The VA examiner indicated the migraine headaches were associated with photosensitivity, phonosensitivity, and nausea.  In an October 2008 VA treatment record, the Veteran reported nausea with headaches.  In the September 2011 VA migraine headaches examination, the VA examiner reported that the Veteran experienced daily headaches associated with photosensitivity, phonosensitivity, and nausea.  The VA examiner also reported that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain and that the Veteran's migraine headaches impact her ability to work, because when the Veteran has a migraine, it is almost impossible to accomplish anything.  

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 50 percent rating under DC 8100 are met for the initial rating period from September 21, 2007.  The evidence indicates that the Veteran experienced headaches daily that were accompanied by photosensitivity, phonosensitivity, and nausea.  The September 2011 VA examiner described the migraine headaches as very frequent prostrating and prolonged attacks that impacted the Veteran's ability to work.  Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency and duration that they more nearly approximate the criteria for the 50 percent rating under DC 8100 for the initial rating period from September 21, 2007.  38 C.F.R. § 4.124a.  


Initial Rating of Left Shoulder Disability

The Veteran is in receipt of a 10 percent initial rating for service-connected left shoulder disability for the initial rating period prior to September 18, 2007, and a rating of 20 percent thereafter, under the provisions of 38 C.F.R. § 4.71a, DC 5019.

The Veteran's left shoulder disability is rated under DC 5019 (for bursitis) which provides for a rating based on limitation of motion of the affected part.  Shoulder disability can be rated under DC 5201 (for limitation of arm motion).  Under 
DC 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 
25 degrees.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  Plate I under 38 C.F.R. § 4.71a also reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran's dominant arm is her left arm, as determined by the December 2006 VA examiner.  Therefore, her service-connected left shoulder is the major appendage.

Initial Rating Period prior to September 18, 2007

After review of the clinical and lay evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the initial rating period prior to September 18, 2007, the Veteran's service-connected left shoulder disability more nearly approximated limitation of motion of the left arm midway between the side and shoulder level, as required for a 30 percent rating under 
DC 5201.  The Board reaches such a conclusion after considerations of additional limitations of motion and function of the left shoulder due to pain, stiffness, and weakness of the left shoulder with use, and including limitations that occur during reported flare-ups, as reported by the Veteran (lay evidence) and as indicated upon clinical measures.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

The December 2006 VA general medical examination reflects that the Veteran reported that she experienced pain, stiffness, and weakness in the left shoulder.  The diagnosis was left shoulder arthralgia.  

A range of motion summary in December 2006 indicated that the Veteran's left shoulder flexion was 0 to 175 degrees, with pain at 170 degrees.  Left abduction was measured as 0 to 175 degrees, with pain at 170 degrees.  On repetitive use, the VA examiner indicated that there was additional limitation of motion of flexion limited to 170 degrees.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.

In a June 2007 statement, the Veteran wrote that her daily activities were greatly impaired by the pain in her left shoulder and that she had left shoulder spasms and that her left shoulder would constantly "pop."  

An August 2007 VA joints examination reflects that the Veteran reported functional limitations of increased pain in the left shoulder during activities and when bathing or brushing her teeth, she would experience severe left shoulder pain.  The VA examiner recorded that there had been no episodes of subluxation or dislocation and indicated no joint ankylosis.  The diagnosis was bursitis involving the left shoulder.  

A range of motion summary in August 2007 indicated that the Veteran's left shoulder flexion was 0 to 160 degrees, with pain at the endpoint.  Left abduction was measured as 0 to 140 degrees, with pain at the endpoint.  Left internal rotation was 0 to 50 degrees.  Left external rotation was 0 to 60 degrees.  On repetitive use, the VA examiner indicated that there was additional limitation of motion of left flexion limited to 130 degrees and left abduction limited to 120 degrees.  During flare-ups, the VA examiner opined that there was additional limitation of motion of left flexion limited to 80 degrees and left abduction limited to 70 degrees.  The VA examiner also reported objective signs of fatigability involving the left shoulder.  

It is only by resolving reasonable doubt in the Veteran's favor that the Board finds that, for the initial rating period prior to September 18, 2007, the criteria for a disability rating of 30 percent for left shoulder disability have been met under DC 5201.  38 C.F.R. § 4.71a.  In reaching the conclusion that left shoulder disability more nearly approximated limitation of motion of the right arm midway between the side and shoulder level, as required for a 30 percent rating under DC 5201, the Board has considered the additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, and during flare-ups as reported by the Veteran and VA examiners.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the December 2006 and August 2007 VA examination reports, as well as treatment record entries, reflect actual clinical measures of ranges of motion at or above the shoulder level before limitation by pain.  It is only with consideration of the Veteran's reported functional loss of use of the left shoulder, including due to pain, stiffness, and weakness in the right shoulder, and the VA examiner's opinion regarding limitation of motion during severe flare-ups of such left shoulder problems, that the evidence shows limitation of motion or function of the left shoulder that more nearly approximates limitation of motion of the left arm midway between the side and shoulder level that is required for a 30 percent rating.  

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 30 percent for the left shoulder disability.  DC 5202 provides a 
30 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the major shoulder, and a 50 percent rating for fibrous union of the major shoulder.  There has been no clinical notation or assertion on the part of the Veteran that her left shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 
20 percent; therefore, DC 5203 would not provide an increased rating.  

For these reasons, and with consideration of additionally limiting factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, and by resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a rating of 30 percent for left shoulder disability have been more nearly approximated for the initial rating period prior to September 18, 2007.  38 C.F.R. §§ 4.3, 4.7.  The Veteran's left shoulder (dominant) disability has been manifested by range of motion that more nearly approximates limitation of motion of the left arm midway between side and shoulder level as required for a 30 percent disability rating under DC 5201.  

Initial Rating Period from September 18, 2007

After review of the clinical and lay evidence, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for service-connected left shoulder disability for the initial rating period from September 18, 2007.  For the initial rating period from September 18, 2007, the Veteran's service-connected left shoulder disability did not manifest limitation of motion of the left arm to 25 degrees from the Veteran's side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the left shoulder.

In a September 2007 VA treatment record, the VA examiner reported left flexion 0 to 90 degrees.  Left abduction was 0 to 180 degrees.  Left internal rotation was 0 to 55 degrees.  Left external rotation was 0 to 45 degrees.  The VA examiner diagnosed left shoulder impingement syndrome.

In the May 2009 VA general medical examination, the Veteran reported that she experienced pain and stiffness in the left shoulder.  The Veteran reported functional limitations of not being able to lift or carry things and difficulty driving.  The VA examiner reported no swelling, but did note tenderness along the AC joint.  The diagnosis was left shoulder supraspinatus tear.  

A range of motion summary in May 2009 indicated that the Veteran's left flexion was 0 to 170 degrees, with pain at 140 degrees.  Left abduction was 0 to 165 degrees, with pain at 145 degrees.  Left internal rotation was 0 to 90 degrees, with no pain.  Left external rotation was 0 to 90 degrees, with no pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In the September 2011 VA orthopedic examination, the Veteran reported that she experienced pain and stiffness in the left shoulder.  The Veteran reported functional limitations of not being to move her arm during flare-ups.  The VA examiner reported no anklyosis and no recurrent episodes of dislocation or subluxation.  The diagnosis was left shoulder bursitis.  

A range of motion summary in September 2011 indicated that the Veteran's left flexion was 0 to 75 degrees, with pain at the endpoint.  Left abduction was 0 to 75 degrees, with pain at the endpoint.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function, such as not being able to lift weights anymore, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the May 2009 VA examination report reflects specific findings of limitation of flexion to 140 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The September 2011 VA examination report reflects specific findings of limitation of flexion to 75 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 30 percent for the left shoulder disability.  DC 5202 provides a 
40 percent rating for fibrous union of the minor shoulder.  There has been no clinical notation or assertion on the part of the Veteran that her left shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  On the contrary, the September 2011 VA examiner found no episodes of dislocation or subluxation and no malunion, nonunion, or ankylosis of the left shoulder.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent; therefore, DC 5203 would not provide an increased rating.  

For these reasons, the Board finds the criteria for a rating in excess of 30 percent for left shoulder disability have not been met or more nearly approximated for initial rating period from September 18, 2007.  Because the weight of the evidence shows that the Veteran's service-connected left shoulder disability did not manifest limitation of motion of the left arm to 25 degrees from the Veteran's side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the left shoulder at any time during the initial rating period from September 18, 2007, an initial rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, DCs 5200-5203.  For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 30 percent for left shoulder disability for the initial rating period from September 18, 2007.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's psychiatric has manifested continual depression, trouble sleeping, anxiety, suicidal ideation, short-term memory problems, trouble concentrating, and panic attacks.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The Board finds that the symptomatology and impairment caused by the Veteran's sleep apnea is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 6847, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's sleep apnea requires the use of a CPAP device.  This requirement is part of the schedular rating criteria.  

The Board finds that the symptomatology and impairment caused by the Veteran's migraine headache disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under DC 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes her greater difficulty than that contemplated by the 50 percent rating assigned in this decision.  

The Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected left shoulder disability.  The service-connected left shoulder disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion of the left shoulder (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected left shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


	(CONTINUED ON NEXT PAGE)






ORDER

An initial disability rating for the acquired psychiatric disorder of 30 percent, but no higher, for the period from December 23, 2006 is granted; an initial disability rating for the acquired psychiatric disorder of 50 percent, but no higher, for the period from November 21, 2007 is granted; and an initial disability rating in excess of 70 percent for the initial rating period from May 27, 2009 for the acquired psychiatric disorder is denied.

An initial disability rating for sleep apnea of 50 percent, but no higher, for the period from November 30, 2007 is granted; and an initial disability rating in excess of 50 percent for the initial rating period for sleep apnea from April 29, 2008 is denied.

An initial disability rating for migraine headaches of 30 percent, but no higher, for the period prior to September 21, 2007 is granted; and an initial disability rating of 50 percent, but no higher, for the period from September 21, 2007 for migraine headaches is granted.

An initial disability rating for left the shoulder disability of 30 percent, but no higher, for the period prior to September 18, 2007 is granted; and an initial disability rating in excess of 30 percent for the initial rating period from September 18, 2007 the left shoulder disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


